Case 3:18-cv-00428-DMS-MDD Document 480 Filed 10/07/19 PageID.8874 Page 1 of 2




                                                            Hogan Lovells US LLP
                                                            Columbia Square
                                                            555 Thirteenth Street, NW
                                                            Washington, DC 20004
                                                            T +1 202 637 5600
                                                            F +1 202 637 5910
                                                            www.hoganlovells.com



  October 4, 2019

  By Electronic Mail

  The Honorable Dana M. Sabraw
  James M. Carter and Judith N. Keep
  United States Courthouse
  333 West Broadway
  San Diego, CA 92101

         RE:     Ms. L v. ICE, No. 3:18-cv-428-DMS and Plaintiffs’ Motion to Enforce
                 Preliminary Injunction, ECF No. 439

  Dear Judge Sabraw:

          Counsel for the settlement classes in MMM v. Sessions, 3:18-cv-1832-DMS (S.D. Cal.)
  and Ms. L v. ICE, No. 3:18-cv-428, including counsel in Dora v. Sessions, No. 18-cv-1938
  (D.D.C.) (hereinafter “MMM and Dora counsel”), respectfully submit this letter to the Court
  pursuant to the Court’s invitation during the September 20, 2019 status conference in Ms. L v.
  ICE, 3:18-cv-428. As part of the September 20 status conference, the Court heard argument on
  the Ms. L Plaintiffs’ Motion to Enforce Preliminary Injunction, ECF No. 439. The Court
  inquired during argument about the Government’s proposed process for handling parents subject
  to prosecution under 8 U.S.C. § 1326, as set forth in footnotes 6 and 7 of its Opposition to
  Plaintiffs’ Motion to Enforce Preliminary Injunction, ECF No. 464. In particular, the Court
  asked whether the Government’s proposed process would be objectionable from the perspective
  of a child’s asylum rights and invited MMM counsel to notify the Court if they wished to file a
  brief on the issue. See 9/20/2019 Hearing Tr. at 67-69.

          Having considered this issue, MMM and Dora counsel are concerned that the
  Government’s proposal as set forth in footnotes 6 and 7 of its Opposition could lead to the same
  problems that gave rise to the claims in MMM and Dora, namely, preventing separated children
  and their parents from meaningfully exercising their rights to seek relief from removal. MMM
  and Dora counsel therefore object to the Government’s request that the Court approve its
  proposed process and/or modify the class-certification order. In the event a parent and child are
  separated because of prosecution of the parent under 8 U.S.C. § 1326, MMM and Dora counsel
  believe that a process in which parents and children jointly decide on reunification, and have the
  option to reunify for a joint reasonable fear and credible fear screening, would avoid violating
  parents’ and children’s rights to seek relief from removal.
Case 3:18-cv-00428-DMS-MDD Document 480 Filed 10/07/19 PageID.8875 Page 2 of 2
                                                 -2-                                 October 4, 2019

          However, it appears that the central question raised by Ms. L Plaintiffs’ Motion can be
  decided without ruling on the narrow question of process raised in footnotes 6 and 7 of the
  Government’s opposition. Accordingly, MMM and Dora counsel respectfully suggest that the
  Court defer any ruling on the Government’s proposed process until after it has decided Ms. L
  Plaintiffs’ Motion. This would give the parties an opportunity to work out the details of an
  appropriate process – with the input of relevant stakeholders – in light of the Court’s decision.

         MMM and Dora counsel very much appreciate the opportunity express their views on this
  question. If the Court would like anything more, please let us know.

                                                       Sincerely,


                                                       /s/ Zachary Best
                                                       Zachary Best
                                                       Counsel for the Child Settlement Class

                                                       /s/ Wilson Barmeyer
                                                       Wilson Barmeyer
                                                       Counsel for the Parent Settlement Class

                                                       /s/ Sirine Shebaya
                                                       Sirine Shebaya
                                                       Counsel for the Parent Settlement Class

  cc:    Scott Stewart
         Sarah Fabian
         Lee Gelernt
         Anand Balakrishnan
         Catherine Weiss
         Justin Bernick
